EXHIBIT 10.4 CONSULTING SERVICES AGREEMENT THIS CONSULTING SERVICES AGREEMENT entered into this 12th day of June 2001 (hereinafter "Effective Date") by and between Medix Resources, Inc., a Colorado corporation with its principal office at 305 Madison Avenue, Suite 2033, New York, NY 10165 (the "Company"), and Yorkville Advisors Management, LLC, a Delaware limited company, with its principal office at 521 Fifth Avenue, 17th Floor, New York, NY 10175 (the "Consultant"). Company desires to retain the services of Consultant as an independent contractor to provide certain consulting and advisory services designated below, and Consultant desires to accept such engagement by Company, pursuant to the terms and conditions of this Consulting Agreement. In consideration of the representations, warranties, mutual covenants and agreements set forth herein, the parties agree as follows: 1. SCOPE OF SERVICES. a. Duties and Performance. From time to time during the term of this Agreement, Consultant shall provide such advisory services relating to the Company's financial status and capital structure (the "Services") to Company as Consultant and Company shall agree. In connection with the Services, Consultant may develop and communicate to Company certain business opportunities with entities ("Persons") known to Consultant; the Services may include various types of arrangements, including direct investment into Company. b. Independent Contractor Status. The parties agree that Consultant is an independent contractor performing Services hereunder and not an employee of Company. Consultant may use contractors or other third parties of Consultant's choice to assist Consultant in rendering such Services. Unless otherwise agreed by Company in writing, Consultant shall be responsible for payment of all compensation or expenses payable or reimbursable to such third parties. Nothing herein or in the performance hereof shall imply either a joint venture or principal and agent relationship between the parties, nor shall either such relationship be deemed to have arisen under this Agreement. 2. COMPENSATION AND EXPENSES. a. Finders Fee; Not a Broker. i. In respect of any capital investment in, or debt financing to, Company which is made recommended or advised upon by Consultant either during the term of this Agreement or within one year from the termination or expiration of this Agreement by an entity which was introduced directly or indirectly by Consultant prior to a termination of the term of this Agreement, Company shall pay to Consultant a fee in an amount equal to two and thirty one one hundredths percent (2.31%) of the amount, or to any person designated by Consultant, invested or loaned to Company. If the amount invested in or loaned to the Company is so invested or loaned in installments or a Line of Credit financing, then the fee stated in the preceding sentence shall be paid on each such installment. Company acknowledges that Consultant is not a registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, and, accordingly, Consultant will not (i) engage in any effort to sell any securities of Company, (ii) engage in the negotiation of any proposed transaction; (iii) provide advice as to the value of the Company or of potential acquisition targets, or any of its or their securities, or (iv) make any recommendations as to the acquisition of a potential acquisition target or the purchase or sale of any particular securities. Payment to Consultant in respect to any Section 2.c fee shall be made at the closing of each such transaction, and shall be an express condition to the closing of any such transaction. This Section 2.c shall survive any termination of this Agreement. ii. In the event of a Line of Credit Financing, the Company shall issue to the Consultant upon the an effective registration statement shares of the Company's Common Stock in an amount equal sixty six one hundredths percent (0.66%) of the Commitment Amount divided by the Volume Weighted Average Price of the Company's Common Stock on the date this Agreement is executed or ninety cents ($0.90) which ever is higher (the "Initial Shares"), and on the one hundred and fiftieth (150th ) day following an effective registration statement the Company or one hundred and eighty (180) days following the date hereof, which ever occurs first, shall issue and deliver the Consultant shares of the Company's Common Stock in an amount equal to sixty six one hundredths percent (0.66%) of the Commitment Amount divided by the Purchase Price calculated as if an Advance Notice Date occurred on the one hundred and fiftieth (150th) or one hundred and eightieth (180th) day as the case may be. Such Initial and Additional Shares will have demand and piggy-back registration rights. b. Expense Reimbursement. While this Agreement is in effect, Company shall pay for or reimburse Consultant for all reasonable and itemized business expenses incurred by Consultant directly related to the services to be performed by Consultant under this Agreement provided, that each individual expense shall have been approved in writing in advance by the Company. Consultant shall keep accurate and detailed records of such expenses and submit expense reports along with relevant documentation in accordance with the expense reimbursement policy of Company. Company shall pay or reimburse Consultant for all reasonable out-of-pocket expenses actually incurred or paid by Consultant in the course of performing services as required hereunder; provided, that each individual expense item shall have been approved in writing in advance by Company. c. Non-Circumvention. Company represents and warrants that Company shall take no action which shall result in Company and any third-party introduced to Company, directly or indirectly, by Consultant consummating a relationship or transaction with Company in contravention of this Agreement 3. INDEMNIFICATION. Exhibit A attached hereto and made a part hereof sets forth the understanding of the parties with respect to the indemnification and exculpation of Consultant. The provisions of Exhibit A shall survive, and remain in full force and effect after, the termination of this Agreement until fully performed. 4. TERM AND TERMINATION. The initial term of this Agreement shall be for a period commencing on the Effective Date hereof and ending on the first anniversary of the date of this Agreement. Either party may terminate this Agreement without cause or without the necessity of specifying cause by giving written notice of termination to the other party. This Agreement shall terminate upon its expiration or upon receipt of this notice of termination by the non-terminating party. Upon termination or expiration of this Agreement, Company shall pay to Consultant all amounts due through the date of termination within 30 days of said date. Notwithstanding the termination of this Agreement, in addition to those subsection of Section 2 which survive the termination of this Agreement, Sections 3 and 5 shall continue in force and effect and shall survive such termination. 5. MISCELLANEOUS. a. Notice. All notices and other communications hereunder shall be in writing and delivered overnight by Federal Express or any other generally recognized overnight delivery service, or by hand, to the appropriate party at the address stated in the initial paragraph of this Agreement for such party or to such other address as a party indicates in a notice to the other party delivered in accordance with this Section. b. Severability. Should one or more provisions of this Agreement be held unenforceable, for whatever cause, the validity of the remainder of this Agreement shall remain unaffected. The parties shall, in such event, attempt in good faith to agree on new provisions which best correspond to the object of this Agreement. c. Entire Agreement. The parties have entered into the present Agreement after negotiations and discussions, an examination of its text, and an opportunity to consult counsel. This Agreement constitutes the entire understanding between the parties regarding to specific subject matter covered herein. This Agreement supersedes any and all prior written or oral contracts or understandings between the parties hereto and neither party shall be bound by any statements or representations made by either party not embodied in this Agreement. No provisions herein contained shall be waived, modified or altered, except by an instrument in writing, duly executed by the parties hereto. d. Governing Law. This Agreement shall be governed by and construed in accordance with the laws of the State of New York, without giving effect to any choice of law of conflict of law provision or rule whether such provision or rule is that of New York or any other jurisdiction. Each party irrevocably consents to the exclusive personal jurisdiction of New York State courts situated in the county in which Consultant is located in New York, or the United States District Court, or the Southern District of New York, in connection with any action, suit or proceeding relating to or arising out of this Agreement or any of the transactions or relationships contemplated hereby. Each party, to the maximum extent permitted by law, hereby waives any objection that such party may now have or hereafter have to the jurisdiction of such courts on the basis of inconvenient forum or otherwise.
